Citation Nr: 0614066	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for left earlobe scars.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to July 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and a noncompensable rating for left earlobe 
scars.  The case was previously before the Board in November 
2005 when it was remanded for a hearing.  In January 2006, 
the veteran submitted a waiver of RO initial consideration of 
evidence she submitted in December 2005.  In March 2006, the 
veteran appeared before the undersigned at a Travel Board 
hearing at the Indianapolis, Indiana RO.  A transcript of 
this hearing is of record.  


FINDING OF FACT

Competent medical evidence shows the veteran's left earlobe 
scars are moderate; disfiguring, and are manifested by three 
characteristics of disfigurement.  


CONCLUSION OF LAW

The veteran's service-connected left earlobe scars warrant a 
rating of 10 percent prior to August 30, 2002, and a 30 
percent rating from that date.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code (Code) 7800 (effective prior to August 30, 
2002), Code 7800 (effective August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Prior to the May 2002 rating decision granting service 
connection, the veteran was advised of VA's duties to notify 
and assist in the development of her claim.  A November 2001 
letter explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, and the 
evidence she was responsible for providing.  A July 2003 
statement of the case advised the veteran of revised 
(effective August 30, 2002) criteria for rating 
scars/disfigurement of the head, face, or neck, and 
readjudicated the matter under those criteria.  While she did 
not receive complete notice regarding establishment of a 
disability rating or an effective date as outlined by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision grants what the veteran seeks, she is not 
prejudiced by the award.  Furthermore, it would be 
unconscionable to delay the favorable decision being made 
herein (and specifically further increase to 30 percent 
effective from August 30 2002) to ensure technical compliance 
with effective date notice provisions.  The veteran has 
expressed familiarity with rating criteria; she is not 
prejudiced by any defect in notice as she has had full 
opportunity to supplement the record and participate in the 
adjudicatory process.  Finally, it is not alleged by the 
veteran that notice in this case was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination.  She has not identified 
any evidence that remains outstanding.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

Service medical records show the veteran was injured in a car 
accident in May 1994 and that she had to undergo surgical 
scar repair on her left earlobe.  

On January 2001 examination, the examiner noted "a seatbelt 
type laceration to the posterior inferior part of the earlobe 
and pinna where the skin connects to that of the scalp."  
The examiner reported the veteran said the scar area was 
asymptomatic, but slightly hypoesthetic.  He noted it did not 
affect her hearing, but that she was concerned about her 
appearance since the earlobe was somewhat rotated in 
comparison to her right earlobe.  Physical examination 
revealed an approximately six centimeter laceration repair 
scar beginning on the lower part of the posterior crease 
where the pinna joined to the scalp and continuing to the 
underside of the earlobe ending and involving the front of 
the earlobe.  The scar was slightly pink in comparison to the 
surrounding tissue, slightly hyposensitive, and there was no 
loss of underlying tissue or ulceration or other skin 
breakdown.  It was noted that while the left earlobe's 
orientation was slightly altered (it was more anteriorly 
rotated than the right earlobe), it was not noticeable when 
the veteran's hair was down, but was obvious when her hair 
was pulled back and when earrings were evident.  Objective 
testing revealed no functional loss to the ear.  Photographs 
of the ear (without earrings) were taken at the examination 
and included with the report.

In her May 2002 notice of disagreement, the veteran disagreed 
with the rating assigned because the left earlobe scar had 
left her with permanent cosmetic and functional impairment.  
She also disagreed with the RO giving her service connection 
for only one of her left earlobe scars.

In her September 2003 substantive appeal, the veteran stated 
the VA examiner's report was inaccurate.  She specifically 
noted the VA examiner's statements that the scar was 
asymptomatic and slightly hyposensitive, reporting she had 
told the examiner the scar was enlarged and she had 
significantly decreased sensitivity to the area when 
palpated.  She also told the examiner she experienced 
"definite earlobe discomfort" when compressive pressure 
forces were applied to her left ear, such as holding a 
telephone to that ear, but his report did not reflect that 
information.  She disputed his description of the orientation 
of her left earlobe: While he said her earlobe faced more 
forward or was anteriorly rotated in comparison to the right, 
she noted that in actuality her earlobe faced more 
posteriorly than the right earlobe did, especially when she 
wore dangling earrings.  She said she asked the examiner to 
take a picture of her earlobes with earrings in place, but 
she did not remember him doing so.  She noted she had 
functional impairment because she felt self-conscious wearing 
earrings and also because she had to limit certain daily 
activities, such as using the telephone with her left ear, so 
she would not place undue pressure on the left ear.  

An October 2003 private examination opinion by Dr. C. A. R. 
notes a "significant deformity of the left earlobe with 
painful scar tissue, chronic swelling of th[e] earlobe, and 
different orientation of the earlobe when the [veteran] wears 
earrings."  Dr. C. A. R. believed the veteran's scar 
qualified for a ten percent rating under Diagnostic Code 
7804, in that her scar was superficial, tender, and painful 
on objective demonstration.  Dr. C. A. R. also noted the 
veteran had to have her ear re-pierced and that the scarring 
made the location of the earring in her left earlobe not 
match that of her right earlobe.  

An October 2005 private examination opinion by Dr. N. M. 
reports he reviewed the veteran's medical records.  The 
veteran provided a history of a left earlobe scar that became 
more tender and painful when pressure was applied, like when 
she held a telephone receiver to her left ear, wore 
headphones, or rested her left ear on a pillow while 
sleeping.  She noted she had consulted with two plastic 
surgeons about surgical revision of her scar, but both 
surgeons had opined that revision would "not ensure a 
satisfactory cosmetic result"; thus, she had opted not to 
pursue surgical intervention.  Physical examination noted two 
left earlobe scars:  1) a transverse scar on the anterior 
aspect of the earlobe measuring 2 centimeters in length and 
0.9 centimeters at the widest part; 2) a longitudinal scar 
located in the posterior auricular sulcus that was 4.5 
centimeters in length and 1.3 centimeters at the widest part.  
Both scars were tender and the surface contours were elevated 
on palpation; scar tissue was hypertrophic and adherent to 
the underlying tissue; and the scar was slightly 
hyperpigmented in comparison to the surrounding skin.  When 
compared to the right earlobe, the left earlobe was swollen 
and the orientation was more externally rotated.  After 
observing the veteran with dangling earrings, Dr. N. M. 
concluded that "a permanent alteration of the orientation of 
the left earlobe has occurred as a direct result of the 
laceration injury and subsequent scar tissue formation"; 
both scars had multiple characteristics of disfigurement; 
permanent structural alteration and orientation of the left 
earlobe had occurred; and a disability rating of moderate 
disfigurement was warranted.  Photographs of both ears (with 
and without earrings) were taken at the examination and 
included with the opinion.
At the March 2006 hearing, the veteran reiterated her 
disputes with the VA examiner's findings.  She also noted she 
received a 10 percent rating for the scars on her forearm 
that healed in the same way as those on her left earlobe and 
said the initial earlobe laceration was more severe than 
those on her forearm.  She testified she wanted a rating 
comparable to what she had been given for her forearm scars.  
While the veteran raised the issue of separate ratings for 
both scars on her left earlobe, after the undersigned 
explained that the scars were too close together to receive 
separate ratings, she expressed her understanding and stated 
she was mainly concerned with the overall rating and the fact 
that it was based on an inadequate VA examination report.  
She testified she had at least two characteristics of 
disfigurement:  Abnormal skin texture; hypopigmentation of 
the scar; scar adherence to the underlying tissue that was 
keloidal; the surface contour of the scar was obviously 
elevated upon palpation; and the length and width of the scar 
was considerable.

C.	Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.

The veteran's service-connected scars/disfigurement have been 
rated under Code 7800.  The "old" criteria under Code 7800 
provided that disfiguring scars of the head, face, or neck, 
where slight, are rated as 0 percent disabling.  When 
moderate; disfiguring, a 10 percent rating is warranted.  
When severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating is to be assigned.  38 C.F.R. § 4.118, Code 7800 
(effective prior to August 30, 2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  WEBSTER'S NEW 
WORLD DICTIONARY 871 (3d College Ed. 1988).  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.  In any event, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6. 

Notably, the instant claim was filed in July 2000, and the 
criteria for rating scars/disfigurement of the head, face, or 
neck were revised, effective August 30, 2002.  From their 
effective date, the veteran is entitled to a rating under the 
revised criteria.  VAOGCPREC 3-2000.

Effective August 30, 2002, the revised schedule for rating 
skin disabilities includes eight characteristics of 
disfigurement for purposes of evaluation under 38 C.F.R. 
§ 4.118:  scar five or more inches (13 or more centimeters) 
in length, scar at least one-quarter inch (0.6 centimeters) 
wide at the widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

Under the revised Code 7800 [disfigurement of head, face, or 
neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  A 30 percent disability 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or two 
or three characteristics of disfigurement.  A 50 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or four 
or five characteristics of disfigurement.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, manifestations 
warranting different ratings under Fenderson are not 
objectively shown at any time during the appellate period; 
hence, "staged" ratings based on varying degrees of 
disability are not warranted.  

Criteria in effect prior to August 30, 2002

The Board notes the medical evidence (specifically the 
January 2001 VA examination, and the October 2003 and 
December 2005 private opinions) shows the left earlobe scars 
have caused disfigurement of the veteran's earlobe, in that 
the earlobe's structure has been significantly altered since 
it is more externally rotated in comparison to the right 
earlobe.  Also, since the veteran had to have her left ear 
re-pierced as a result of the scarring, the left earring does 
not match the location of the right earring.  The veteran 
feels self-conscious wearing earrings because of how her left 
ear looks.  Dr. N. M.'s opinion was that the structure and 
orientation of her left earlobe had been permanently altered 
by her laceration injury and subsequent scar tissue 
formation.  (Color photographs from the January 2001 VA 
examination and October 2005 Dr. N. M. examination have been 
viewed.)  Because of the above described disfigurement of the 
left earlobe, the left earlobe scars are shown to be 
moderate; disfiguring, and veteran is entitled to a rating of 
10 percent under the "old" Code 7800 criteria.

The medical evidence does not show the veteran's left earlobe 
scars are severe, as marked or unsightly deformity of the 
earlobes is not shown.  Thus, a rating in excess of 10 
percent under the "old" criteria is not warranted.

Criteria effective August 30, 2002

As the Board has granted a 10 percent (but no higher) rating 
under the pre-August 30, 2002 criteria, the remaining focus 
is on whether criteria that took effect on/or after that date 
would afford her a rating in excess of 10 percent.  As noted 
above, a 30 percent rating under revised Code 7800 requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  The medical evidence shows the veteran's left 
earlobe scars exhibit three of the eight characteristics of 
disfigurement:  A December 2005 examination opinion by Dr. N. 
M. noted the veteran's two earlobe scars were 0.9 centimeters 
and 1.3 centimeters at their widest parts; the surface 
contour of the scars was elevated on palpation; and the scar 
was adherent to the underlying tissue.  Therefore, the 
veteran is entitled to a 30 percent rating under the "new" 
criteria, effective August 30, 2002.  (See VAOPGCPREC 3-
2000.)

A 50 percent rating requires visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  As none of 
these criteria are met, a rating in excess of 30 percent 
under the current/revised criteria is not warranted.  




ORDER

Increased ratings of 10 percent prior to August 30, 2002, and 
30 percent effective from that date, are granted for the 
veteran's service-connected left earlobe scars, subject to 
the regulations governing payment of monetary awards.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


